ACCEPTED
                                                                                      03-14-00735-CV
                                                                                              6686054
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 8/27/2015 3:21:56 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              NO. 03-14-00735-CV

                    IN THE THIRD COURT OF APPEALS       FILED IN
                                                  3rd COURT OF APPEALS
                             AUSTIN, TEXAS            AUSTIN, TEXAS
                                                            8/27/2015 3:21:56 PM
                      ENTERGY TEXAS, INC., ET AL.,            JEFFREY D. KYLE
                                  Appellants                        Clerk


                                       v.

           PUBLIC UTILITY COMMISSION OF TEXAS, ET AL.,
                                Appellees

            UNOPPOSED JOINT MOTION FOR ADDITIONAL
               TIME TO PRESENT ORAL ARGUMENT

TO THE HONORABLE THIRD COURT OF APPEALS:

      All parties to this case, including the Office of Public Utility Counsel

(“OPUC”), Texas Industrial Energy Consumers (“TIEC”), the Public Utility

Commission of Texas (the “Commission”), and Entergy Texas, Inc. (“ETI”) jointly

file this motion for additional time to present oral argument. In support of the

motion, the parties show as follows:

      This case arises from a suit for judicial review of a final order of the

Commission. Three separate parties have appealed the district court’s judgment:

ETI, the Commission, and OPUC. Each appellant presents distinct issues that do

not overlap those asserted by other appellants. Moreover, ETI, the Commission,

and TIEC have filed appellee briefs in this case. The parties in their appellee

capacities are not uniformly aligned on the issues. That is, some disagree with
other appellees about how issues should be resolved. These unique circumstances

present a challenge to the efficient presentation of oral argument, especially in

keeping with the Court’s usual time limits and order of argument.

       The parties have conferred and propose the following time limits:

                             ETI – 19 minutes total
                          Commission – 14 minutes total
                            OPUC – 7 minutes total
                             TIEC – 6 minutes total

Additionally, the parties propose the following order of presentation:

I.     Appellant Arguments
       A.   ETI
       B.   OPUC
       C.   Commission

II.    Appellee Arguments
       A.   Commission (continuing at podium)
       B.   TIEC
       C.   ETI

III.   Rebuttal Arguments (limited to issues presented as appellants only)
       A.    ETI (continuing at podium)
       B.    OPUC
       C.    PUCT

Finally, the parties propose advising the Court how many minutes they wish to

reserve for their appellee/rebuttal arguments after the case is called on the day of

oral argument.

       This proposal differs from the Court’s usual procedures as minimally as

possible while still giving the parties a chance to address the multiple, distinct


                                         2
issues presented by the three separate appeals in this case. The proposal attempts

to minimize to the limited extent possible the number of times counsel change

during argument.     The parties worked diligently to minimize the amount of

additional time requested. To that end, this request contemplates that the parties

will need only six minutes more to address three distinct appeals than parties in

single appeals traditionally have to argue a case.

      Accordingly, OPUC, TIEC, the Commission, and ETI respectfully request

this Court grant an additional six minutes of argument time, for a total of 46

minutes, at the oral argument scheduled for this case. The parties further seek any

other relief to which they may show themselves justly entitled.

                                 Respectfully submitted,

                                 /s/ Sara J. Ferris
                                 Tonya Baer
                                 Public Counsel
                                 State Bar No. 24026771
                                 Sara J. Ferris
                                 Senior Assistant Public Counsel
                                 State Bar No. 50511915
                                 sara.ferris@opuc.texas.gov
                                 1701 N. Congress Ave., Ste. 9-180
                                 P.O. Box 12397, Capitol Station
                                 Austin, Texas 78711-2397
                                 (512) 936-7500
                                 (512) 936-7525 fax

                                 ATTORNEYS FOR
                                 OFFICE OF PUBLIC UTILITY COUNSEL



                                          3
/s/ Rex D. VanMiddlesworth

Rex D. VanMiddlesworth
State Bar No. 20449400
rexvanm@tklaw.com
Benjamin Hallmark
State Bar No. 24069865
Thompson Knight LLP
98 San Jacinto Blvd., Ste. 1900
Austin TX 78701
(512) 469-6100
(512) 469-6180 fax

ATTORNEYS FOR TEXAS INDUSTRIAL
ENERGY CONSUMERS


/s/ Elizabeth R. B. Sterling
Elizabeth R. B. Sterling
Assistant Attorney General
State Bar No. 19171100
elizabeth.sterling@texasattorneygeneral.gov
Environmental Protection Division
OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548, MC-066
Austin, Texas 78711-2548
(512) 463-2012
(512) 457-4616 fax

ATTORNEYS FOR THE PUBLIC UTILITY
COMMISSION OF TEXAS




        4
                                  /s/ Marnie A. McCormick
                                Marnie A. McCormick
                                State Bar No. 00794264
                                mmccormick@dwmrlaw.com
                                DUGGINS WREN MANN & ROMERO, LLP
                                P. O. Box 1149
                                Austin, Texas 78767-1149
                                (512) 744-9300
                                (512) 744-9399 fax

                                ATTORNEYS FOR APPELLANT
                                ENTERGY TEXAS, INC.



                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred with counsel for each of the parties identified
above, and they agree to this motion.


                                        /s/ Marnie A. McCormick
                                       Marnie A. McCormick




                                         5
                         CERTIFICATE OF SERVICE

       The undersigned counsel certifies that the foregoing document was
electronically filed with the Clerk of the Court using the electronic case filing
system of the Court, and that a true and correct copy was served on the following
lead counsel for all parties via electronic service on the 27th day of August, 2015:

Elizabeth R. B. Sterling
Environmental Protection Division
Office of the Attorney General
P. O. Box 12548 (MC 066)
Austin TX 78711-2548
Counsel for Appellee Public Utility Commission of Texas

Rex D. VanMiddlesworth
Benjamin Hallmark
Thompson Knight LLP
98 San Jacinto Blvd., Ste. 1900
Austin TX 78701
Counsel for Intervenor Texas Industrial Energy Consumers

Katherine Farrell
Administrative Law Division
Office of the Attorney General
P. O. Box 12548
Austin TX 78711-2548
Counsel for Intervenor State Agencies

Sara Ferris
Office of Public Utility Counsel
1701 N. Congress Ave., Ste. 9-180
P. O. Box 12397
Austin TX 78711-2397
Counsel for Intervenor Office of Public Utility Counsel


                                         /s/ Marnie A. McCormick
                                        Marnie A. McCormick



                                          6